PER CURIAM
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks payment of $35,363.32 for medical services provided to various inmates in the Mt. Olive Correctional Center, a facility of the respondent, for Fiscal Year 1996-1997. Respondent, in its Answer, admits the validity of the claim, but avers that the proper amount due and owing for the relevant time period is $35,278.32. Claimant further states that there were insufficient funds in its appropriation for the fiscal year in question from which to pay this amount.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.